Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Restriction requirement set forth on 5/25/2022 has been reevaluated and is hereby withdrawn.
Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 09/23/2019 has been entered. Specification has been reviewed and accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higashi et al. (US20100233012A1, herein Higashi).

Regarding claim 12, Higashi teaches   A layer-wise additive manufacturing method for the manufacture of at least one three-dimensional object by means of a layer-wise additive manufacturing apparatus, wherein the manufacture comprises the steps:  a manufacture of the object layer by layer ([0012] a three-dimensionally shaped metal powder sintered component is manufactured by repeating formation of the powder layer and formation of the sintered layer to form a shaped object with a number of sintered layers integrated, [0026] so as to repeatedly form powder layers 12 and sintered layers 13, so that the sintered layers 13 are stacked) and a controlled directing of radiation of at least one radiation source  onto areas of an applied layer of building material that correspond to an object cross-section ([0012] light beam irradiation means that irradiates a given point on the powder layer, which is formed by the powder layer forming means, with light beams so as to sinter the powder layer and thus form a sintered layer; and a controller that controls operations of the respective means) by means of an input device,  wherein the input device is configured to direct a plurality of beams to different regions of the applied layer ([0016] scan head irradiates a surface portion of a shaped object with light beams from a position close to the irradiated surface, and irradiates a center portion of a shaped object with light beams from a position far from the irradiated surface, [0044] The irradiated surface is divided into a number of formation areas), each beam where it impinges on the layer acting on the building material ([0026] the scan head 37 rotates the scan mirrors to direct light beams L over an area of the powder layer 12 for scanning so that the powder layer 12 is melted to form a sintered layer 13), in particular such that the same is solidified, wherein the layer-wise additive manufacturing method uses for the manufacture a control dataset that has been generated by a method of generating a control dataset according to claim 1 ([0039] A shaped object 14 is sectionalized into configuration areas of a surface portion V1, a center portion V3, and an intermediate portion V2 between the surface portion and the center portion, [0022] manufacturing equipment 1 comprises a powder layer forming portion (powder layer forming means) 2 that supplies metal powder 11 and forms a powder layer 12, a light beam irradiator (light beam irradiation means) 3 that irradiates a given point on a powder layer 12, which is formed by the powder layer forming portion 2, with light beams so as to sinter the powder layer 12 and thus form a sintered layer 13…a three-dimensionally shaped object in which sintered layers 13 are integrally stacked, and a controller 5 that controls the operation of each portion).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 8, 9, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US20100233012A1, herein Higashi), in view of Karp et al.(US20180193955A1, herein Karp).

Regarding claim 1, Higashi teaches A computer-based method of generating a control dataset for a layer-wise additive manufacturing apparatus for manufacturing a three-dimensional object by means of the same ([0012] a three-dimensionally shaped metal powder sintered component is manufactured by repeating formation of the powder layer and formation of the sintered layer to form a shaped object with a number of sintered layers integrated,), wherein the manufacture comprises the steps: a manufacture of the object layer by layer ([0022] cuts a three-dimensionally shaped object in which sintered layers 13 are integrally stacked, [0026] so as to repeatedly form powder layers 12 and sintered layers 13, so that the sintered layers 13 are stacked. When sintered layers 13 reach a given thickness, the surface layer of a surface part and an unwanted part of the shaped object are cut by the cutting tool 41 of the milling head 42 (FIG. 4D). This process is repeated to manufacture a metal powder sintered component.)   and a controlled directing of radiation of at least one radiation source onto areas of a layer of building material that correspond to an object cross-section ([0012] light beam irradiation means that irradiates a given point on the powder layer, which is formed by the powder layer forming means, with light beams so as to sinter the powder layer and thus form a sintered layer; and a controller that controls operations of the respective means) by means of an input device wherein the input device is configured to direct a plurality of beams to different regions of an applied layer ([0016] scan head irradiates a surface portion of a shaped object with light beams from a position close to the irradiated surface, and irradiates a center portion of a shaped object with light beams from a position far from the irradiated surface, [0044] The irradiated surface is divided into a number of formation areas), each beam where it impinges on the layer acting on the building material ([0026] the scan head 37 rotates the scan mirrors to direct light beams L over an area of the powder layer 12 for scanning so that the powder layer 12 is melted to form a sintered layer 13) wherein the method of generating a control dataset comprises: a first step of accessing a layer dataset ([0015] the controller has: first adjustment data to adjust, to set values, a light beam irradiation position and a diameter of focused light beams in a case where the scan head is positioned at an irradiation height closest to the irradiated surface; and second adjustment data to adjust, to set values, a light beam irradiation position and a diameter of focused light beams) containing a data … of a building material layer to be selectively solidified during the manufacture (Fig. 14, [0039] A shaped object 14 is sectionalized into configuration areas of a surface portion V1, a center portion V3, and an intermediate portion V2 between the surface portion and the center portion.) , wherein in said data … positions corresponding to an object cross-section are marked, at which positions a solidification of the building material are carried out ([0044] The irradiated surface is divided into a number of formation areas, [0039] A shaped object 14 is sectionalized into configuration areas of a surface portion V1, a center portion V3, and an intermediate portion V2 between the surface portion and the center portion) , a second step of modifying the dataset such that for at least one portion of the object cross-section …([0044] The irradiated surface is divided into a number of formation areas. The numerals shown in the formation areas are formation area numbers for description (the same shall apply hereinafter). In this embodiment, the irradiated surface is divided into the number of formation areas, within which a scan head is moved to formation areas not adjacent to each other in turn by a scan head X shaft and a scan head Y shaft, and the scan mirrors are rotated to direct light beams over the formation areas for scanning. In the irradiated surface of FIG. 16, irradiation with light beams is repeated for the formation areas in the order of, for example, the numbers “1”, “5”, “3”, “4”, “2”, and “6”) , … a quality of said portion and/or on a manufacturing time for the object and in a third step the modified layer dataset is provided as control dataset for the layer- wise additive manufacturing apparatus. ([0011] a high accuracy in light beam scanning as well as allowing the accuracy of light beam scanning to be adjusted a) s the need arises, [0016] Further, for the center portion of a shaped object, the scan accuracy and the sintered density can be low. Therefore, the portion can be irradiated from a position far from the irradiated surface so as to increase the scanning speed and thus shorten the machining time, [0020] a large object can be formed with a high degree of accuracy. )
Higashi does not teach model, … the number of beams by means of which the building material within this portion is to be solidified is specified depending on specifications for a quality
Karp teaches model ([0029] control of the additive manufacturing system includes using build parameters from a three dimensional (3D) computer model to fabricate a component). , … the number of beams by means of which the building material within this portion is to be solidified ([0028] controlling the number of individual lasers emitting an energy beam in the array and a depth of the melt pool can be adjusted by changing the laser power profile.)   is specified depending on specifications for a quality ([0059] an arrangement of laser array 12 facilitates providing a non-uniform energy intensity profile without the need of controller 16 to adjust the power output of the outer laser devices. In addition, laser devices 1302 and 1316 can be chosen and/or configured to provide laser energy to powder bed 20 to contour or improve the quality and/or finish of component 14, [0028] A control system adjusts the output power of each laser in the array individually to facilitate generating unique melt pool characteristics and profiles formed during component manufacture, which relates directly to component quality, [0040] controller 16 includes a user input interface 68. In the exemplary embodiment, user input interface 68 is coupled to processor 62 and receives input from user 66)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Karp’s teaching of modifying the number of beams for layer formation in additive manufacturing . The combined teaching provides an expected result of an additive method modifying the number of beams for layer formation. Therefore, one of ordinary skill in the art would be motivated to improve the quality of the printed object.  

Regarding claim 2, the combination of Higashi and Karp teach  The method of claim 1, wherein in a further step that is inserted between the second step and the third step the layer dataset is modified in consideration of the specification according to the second step such that for each of the positions corresponding to said portion it is specified by means of which beam the building material at this position is to be solidified (Higashi, [0044] The irradiated surface is divided into a number of formation areas. The numerals shown in the formation areas are formation area numbers for description (the same shall apply hereinafter). In this embodiment, the irradiated surface is divided into the number of formation areas, within which a scan head is moved to formation areas not adjacent to each other in turn by a scan head X shaft and a scan head Y shaft, and the scan mirrors are rotated to direct light beams over the formation areas for scanning. In the irradiated surface of FIG. 16, irradiation with light beams is repeated for the formation areas in the order of, for example, the numbers “1”, “5”, “3”, “4”, “2”, and “6”).  

Regarding claim 3, the combination of Higashi and Karp teach  The method of claim 1, wherein in said method a control dataset is generated for a layer-wise additive manufacturing apparatus (Higashi, [0039] A shaped object 14 is sectionalized into configuration areas of a surface portion V1, a center portion V3, and an intermediate portion V2 between the surface portion and the center portion, [0022] manufacturing equipment 1 comprises a powder layer forming portion (powder layer forming means) 2 that supplies metal powder 11 and forms a powder layer 12, a light beam irradiator (light beam irradiation means) 3 that irradiates a given point on a powder layer 12, which is formed by the powder layer forming portion 2, with light beams so as to sinter the powder layer 12 and thus form a sintered layer 13…a three-dimensionally shaped object in which sintered layers 13 are integrally stacked, and a controller 5 that controls the operation of each portion.)   that is configured to direct n beams simultaneously onto a building material layer, wherein n is a natural number larger than one (Higashi, [0026] the scan head 37 rotates the scan mirrors to direct light beams L over an area of the powder layer 12 for scanning so that the powder layer 12 is melted to form a sintered layer 13).  
Karp further teaches to direct n beams simultaneously onto a building material layer ([0059] laser devices 1302, 1304, 1306, 1308, 1310, 1312, 1314, 1316 are simultaneously driven by controller 16 to output an amount of power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Karp’s teaching of direct n beams simultaneously . The combined teaching provides an expected result of an additive method directing beams simultaneously for layer formation. Therefore, one of ordinary skill in the art would be motivated to improve the quality of the printed object.  

Regarding claim 4, the combination of Higashi and Karp teach The method of claim 1, 
Karp further teaches wherein the specifications for a quality of said portion and/or a manufacturing time of the object are input by a user input at an input terminal, ([0059] an arrangement of laser array 12 facilitates providing a non-uniform energy intensity profile without the need of controller 16 to adjust the power output of the outer laser devices. In addition, laser devices 1302 and 1316 can be chosen and/or configured to provide laser energy to powder bed 20 to contour or improve the quality and/or finish of component 14, [0028] A control system adjusts the output power of each laser in the array individually to facilitate generating unique melt pool characteristics and profiles formed during component manufacture, which relates directly to component quality, [0040] controller 16 includes a user input interface 68. In the exemplary embodiment, user input interface 68 is coupled to processor 62 and receives input from user 66)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Karp’s teaching of a user input choosing  to improve the quality. The combined teaching provides an expected result of an additive method having user input choosing to improve quality for layer formation. Therefore, one of ordinary skill in the art would be motivated to improve the quality of the printed object.  

Regarding claim 8,  the combination of Higashi and Karp teach  The method of claims 1, wherein specifications for a quality of an object to be manufactured are derived from information contained in the layer dataset, a shape of individual object cross-sections and/or a way in which radiation is supplied to the building material and/or a type and/or a composition of the building material (Higashi, [0011] a high accuracy in light beam scanning as well as allowing the accuracy of light beam scanning to be adjusted as the need arises, [0016] Further, for the center portion of a shaped object, the scan accuracy and the sintered density can be low. Therefore, the portion can be irradiated from a position far from the irradiated surface so as to increase the scanning speed and thus shorten the machining time, [0020] a large object can be formed with a high degree of accuracy. )

Regarding claim 9, the combination of Higashi and Karp teach The method of claims 1, wherein in the second step specifications for a portion of the object to be manufactured, are taken into consideration (Higashi, [0011] a high accuracy in light beam scanning as well as allowing the accuracy of light beam scanning to be adjusted as the need arises, [0016] Further, for the center portion of a shaped object, the scan accuracy and the sintered density can be low. Therefore, the portion can be irradiated from a position far from the irradiated surface so as to increase the scanning speed and thus shorten the machining time, [0020] a large object can be formed with a high degree of accuracy. )

Regarding claim 11,  the combination of Higashi and Karp teach  The method of claim 1, wherein in at least one portion, for which a solidification with a plurality of beams has been specified in the second step, several abutting partial cross-sections, meaning partial regions of this portion that are to be solidified, are specified, wherein for each of these partial cross-sections it is specified, with which beam the positions in this partial cross-section are to be solidified, wherein the partial cross-sections are specified such that a boundary region, meaning a region that is located at the boundary between different partial cross-sections , differs in its shape and/or position in the layer plane from the shape and/or position of a boundary region in a layer dataset assigned to the immediately preceding or immediately following layer (Higashi, Fig. 14, [0039] A shaped object 14 is sectionalized into configuration areas of a surface portion V1, a center portion V3, and an intermediate portion V2 between the surface portion and the center portion, [0012] a three-dimensionally shaped metal powder sintered component is manufactured by repeating formation of the powder layer and formation of the sintered layer to form a shaped object with a number of sintered layers integrated, [0026] so as to repeatedly form powder layers 12 and sintered layers 13, so that the sintered layers 13 are stacked). 

Regarding claim 13, the combination of Higashi and Karp teach   The layer-wise additive manufacturing method of claim 12, wherein the method of generating a control dataset is carried out during the manufacture of the three- dimensional object ([0039] A shaped object 14 is sectionalized into configuration areas of a surface portion V1, a center portion V3, and an intermediate portion V2 between the surface portion and the center portion, [0022] manufacturing equipment 1 comprises a powder layer forming portion (powder layer forming means) 2 that supplies metal powder 11 and forms a powder layer 12, a light beam irradiator (light beam irradiation means) 3 that irradiates a given point on a powder layer 12, which is formed by the powder layer forming portion 2, with light beams so as to sinter the powder layer 12 and thus form a sintered layer 13…a three-dimensionally shaped object in which sintered layers 13 are integrally stacked, and a controller 5 that controls the operation of each portion).  
Karp further teaches generating a control dataset is carried out during the manufacture ([0057] controller 16 (shown in FIG. 1) simultaneously regulates or controls the control signals 38 to each individual laser device 1202, 1204, 1206, 1208, 1210, 1212, 1214, 1216 to control power output of laser array 12. Laser array 12 is shown in two positions, indicated generally as position 1 and position 2. Position 2 is indicative of a position of laser array 12 at a subsequent point in time relative to position 1, such as during the fabrication of component)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Karp’s teaching of generating a control dataset during the manufacture . The combined teaching provides an expected result of generating a control dataset during the manufacture using beams for layer formation in additive manufacturing. Therefore, one of ordinary skill in the art would be motivated to improve the quality of the printed object.  

Regarding claim 14, A device for a computer-based generation of a control dataset for a layer-wise additive manufacturing apparatus for manufacturing a three-dimensional object by means of the same ([0012] a three-dimensionally shaped metal powder sintered component is manufactured by repeating formation of the powder layer and formation of the sintered layer to form a shaped object with a number of sintered layers integrated), wherein the manufacture comprises the steps:  a manufacture of the object layer by layer ([0022] cuts a three-dimensionally shaped object in which sintered layers 13 are integrally stacked, [0026] so as to repeatedly form powder layers 12 and sintered layers 13, so that the sintered layers 13 are stacked. When sintered layers 13 reach a given thickness, the surface layer of a surface part and an unwanted part of the shaped object are cut by the cutting tool 41 of the milling head 42 (FIG. 4D). This process is repeated to manufacture a metal powder sintered component.),  a controlled directing of radiation of at least one radiation source onto areas of an applied layer of building material that correspond to an object cross-section ([0012] light beam irradiation means that irradiates a given point on the powder layer, which is formed by the powder layer forming means, with light beams so as to sinter the powder layer and thus form a sintered layer; and a controller that controls operations of the respective means) by means of an input device,  wherein the input device is configured to direct a plurality of beams to different regions of the applied layer ([0016] scan head irradiates a surface portion of a shaped object with light beams from a position close to the irradiated surface, and irradiates a center portion of a shaped object with light beams from a position far from the irradiated surface, [0044] The irradiated surface is divided into a number of formation areas), each beam where it impinges on the layer acting on the building material ([0026] the scan head 37 rotates the scan mirrors to direct light beams L over an area of the powder layer 12 for scanning so that the powder layer 12 is melted to form a sintered layer 13),  wherein the device for a computer-based generation of a control dataset  ([0015] the controller has: first adjustment data to adjust, to set values, a light beam irradiation position and a diameter of focused light beams in a case where the scan head is positioned at an irradiation height closest to the irradiated surface; and second adjustment data to adjust, to set values, a light beam irradiation position and a diameter of focused light beams) comprises:   an access unit that is adapted to access a layer dataset containing a data …(Fig. 14, [0039] A shaped object 14 is sectionalized into configuration areas of a surface portion V1, a center portion V3, and an intermediate portion V2 between the surface portion and the center portion.), wherein in said data … positions corresponding to an object cross-section are marked, at which positions a solidification of the building material shall be carried out ([0044] The irradiated surface is divided into a number of formation areas, [0039] A shaped object 14 is sectionalized into configuration areas of a surface portion V1, a center portion V3, and an intermediate portion V2 between the surface portion and the center portion), characterized by a specification unit that is adapted to modify the layer dataset such that for at least one portion of the object cross-section …([0044] The irradiated surface is divided into a number of formation areas. The numerals shown in the formation areas are formation area numbers for description (the same shall apply hereinafter). In this embodiment, the irradiated surface is divided into the number of formation areas, within which a scan head is moved to formation areas not adjacent to each other in turn by a scan head X shaft and a scan head Y shaft, and the scan mirrors are rotated to direct light beams over the formation areas for scanning. In the irradiated surface of FIG. 16, irradiation with light beams is repeated for the formation areas in the order of, for example, the numbers “1”, “5”, “3”, “4”, “2”, and “6”), … quality of said portion and/or on a manufacturing time for the object and a provision unit that is adapted to provide the modified layer dataset as control dataset for the layer-wise additive manufacturing apparatus ([0011] a high accuracy in light beam scanning as well as allowing the accuracy of light beam scanning to be adjusted as the need arises, [0016] Further, for the center portion of a shaped object, the scan accuracy and the sintered density can be low. Therefore, the portion can be irradiated from a position far from the irradiated surface so as to increase the scanning speed and thus shorten the machining time, [0020] a large object can be formed with a high degree of accuracy. )
Higashi does not teach model of a building material layer to be selectively solidified during the manufacture… the number of beams by means of which the building material within this portion is to be solidified is specified depending on specifications for a quality.
Karp teaches model of a building material layer to be selectively solidified during the manufacture ([0029] control of the additive manufacturing system includes using build parameters from a three dimensional (3D) computer model to fabricate a component).… the number of beams by means of which the building material within this portion is to be solidified ([0028] controlling the number of individual lasers emitting an energy beam in the array and a depth of the melt pool can be adjusted by changing the laser power profile.) is specified depending on specifications for a quality ([0059] an arrangement of laser array 12 facilitates providing a non-uniform energy intensity profile without the need of controller 16 to adjust the power output of the outer laser devices. In addition, laser devices 1302 and 1316 can be chosen and/or configured to provide laser energy to powder bed 20 to contour or improve the quality and/or finish of component 14, [0028] A control system adjusts the output power of each laser in the array individually to facilitate generating unique melt pool characteristics and profiles formed during component manufacture, which relates directly to component quality, [0040] controller 16 includes a user input interface 68. In the exemplary embodiment, user input interface 68 is coupled to processor 62 and receives input from user 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Karp’s teaching of modifying the number of beams for layer formation in additive manufacturing . The combined teaching provides an expected result of an additive method modifying the number of beams for layer formation. Therefore, one of ordinary skill in the art would be motivated to improve the quality of the printed object.  

Regarding claim 15, the combination of Higashi and Karp teach method according to claim 1, …interacting with a layer-wise additive manufacturing apparatus (Higashi, [0012] a three-dimensionally shaped metal powder sintered component is manufactured by repeating formation of the powder layer and formation of the sintered layer to form a shaped object with a number of sintered layers integrated,),  
Karp further teaches A computer program having program code means to perform all steps of a ….when the computer program is executed by a data processor ([0064] The methods described herein may be encoded as executable instructions embodied in a computer readable medium, including, without limitation, a storage device and/or a memory device. Such instructions, when executed by a processing device) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Karp’s teaching of executing the instructions using a processing device . The combined teaching provides an expected result of an additive method using beams for layer formation, implemented by the execution of instructions by a processor. Therefore, one of ordinary skill in the art would be motivated to improve the quality of the printed object, by executing the instructions.

Claim(s) 5 are rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US20100233012A1, herein Higashi), in view of Karp et al.(US20180193955A1, herein Karp), in further view of Ge et al. (US20210197487, herein Ge).

Regarding claim 5, the combination of Higashi and Karp teach  The method of claim 4, 
The combination of Higashi and Karp do not teach  wherein a user selects one of n predefined successive quality levels by a user input at an input terminal, in order to specify the quality
Ge teaches wherein a user selects one of n predefined successive quality levels by a user input at an input terminal, in order to specify the quality ([0060] a user may select to print the 3D object at one of multiple print quality levels, e.g., a high quality level, a low quality level)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Ge’s teaching of a user selecting quality levels . The combined teaching provides an expected result of an additive manufacturing method using beams for layer formation where a user selects a quality level. Therefore, one of ordinary skill in the art would be motivated to improve the quality of the printed object.  

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US20100233012A1, herein Higashi), in view of Karp et al.(US20180193955A1, herein Karp), in further view of Ge et al. (US20210197487, herein Ge), and in further view of Stengel (WO2019141381, herein Stengel).

Regarding claim 6, the combination of Higashi, Karp, and Ge teach  The method of claim 5, 
Ge further teaches wherein for a highest quality level that is specified by a user for a portion of an object cross-section ([0060] a user may select to print the 3D object at one of multiple print quality levels, e.g., a high quality level, a low quality level), and/or for a lowest quality level that is specified by a user for a portion of an object cross- section, it is specified in the second step that the building material within this portion has to be solidified with the maximum number of available beams and/or for a medium quality level that is specified by a user for a portion of an object cross- section, it is specified in the second step that the building material within this portion has to be solidified with a number of beams  that is larger than one and smaller than the maximum number of beams, 
The combination of Higashi, Karp, and Ge do not teach it is specified in the second step that the building material within this portion has to be solidified with only one beam wherein consistently for a higher quality level the respective number of beams to be used is smaller or the same than the number of beams to be used for a lower quality level.  
Stengel teaches it is specified in the second step that the building material within this portion has to be solidified with only one beam wherein consistently for a higher quality level the respective number of beams to be used is smaller or the same than the number of beams to be used for a lower quality level (page 4 lines 44-46 parts of the work piece that are required to have a higher quality (such as a mantle region of the work piece) can be solidified with a number of sub-beams that is known to result in a high quality, for example one single sub-beam).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Stengel’s teaching of using one single beam to result in a high quality print . The combined teaching provides an expected result of an additive method using one single beam to result in a high quality for layer formation. Therefore, one of ordinary skill in the art would be motivated to improve the quality of the printed object.  

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US20100233012A1, herein Higashi), in view of Karp et al.(US20180193955A1, herein Karp, in further view of Ge et al. (US20210197487, herein Ge), and in further view of Kinoshita et al. (US20180017958A1, herein Kinoshita).

Regarding claim 7, the combination of Higashi and Karp teach   The method of claim 4, 
Karp further teaches wherein in addition to a quality of a portion of an object cross-section or a number of portions of an object cross-sections… is specified by the user ([0059] an arrangement of laser array 12 facilitates providing a non-uniform energy intensity profile without the need of controller 16 to adjust the power output of the outer laser devices. In addition, laser devices 1302 and 1316 can be chosen and/or configured to provide laser energy to powder bed 20 to contour or improve the quality and/or finish of component 14, [0028] A control system adjusts the output power of each laser in the array individually to facilitate generating unique melt pool characteristics and profiles formed during component manufacture, which relates directly to component quality, [0040] controller 16 includes a user input interface 68. In the exemplary embodiment, user input interface 68 is coupled to processor 62 and receives input from user 66)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Karp’s teaching of a user choosing to improve the quality of component 14 . The combined teaching provides an expected result of an additive method and using a user input to improve quality for layer formation. Therefore, one of ordinary skill in the art would be motivated to improve the quality of the printed object.  
The combination of Higashi and Karp do not teach a manufacturing time for the manufacture of the object is specified by the user, wherein an error message is output to the user if the specified quality and the specified manufacturing time are incompatible with one another
Ge teaches  wherein an error message is output to the user if the specified quality and the specified manufacturing time are incompatible with one another, ([0022] predefined time frame… determines that the droplet 112 crossed the light beam 122 within the predetermined time frame, the controller 130 may determine that the droplet 112 was properly fired. However, if the controller 130 determines that the droplet 112 did not cross the light beam 122 within the predetermined time frame, the controller 130 may determine that the droplet 112 was improperly fired, [0060] the controller 402 may determine a print quality level selected for the 3D object that is in the process of being printed. That is, a user may select to print the 3D object at one of multiple print quality levels, e.g., a high quality level, a low quality level (e.g., a draft mode), etc. The print quality at which the 3D object is to be printed may be based upon various considerations, for instance, the criticality of the 3D object, tolerance adherence requirements, etc.), [0023] determines that the droplet 112 has been improperly fired, … the controller 130 may output an alert such that a user or operator may be notified of the possibility of the improperly operating nozzle 108, [0060] a user may select to print the 3D object at one of multiple print quality levels, e.g., a high quality level, a low quality level (e.g., a draft mode), etc. The print quality at which the 3D object is to be printed may be based upon various considerations, for instance, the criticality of the 3D object, tolerance adherence requirements, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Ge’s teaching of  an error message if the operating nozzle is not performing in the predetermined time frame, based on the quality level. The combined teaching provides an expected result of an additive method sending a user an error message if the operating nozzle is not performed in the predetermine time frame, based on the quality level. Therefore, one of ordinary skill in the art would be motivated to maximize the number of prints while maintaining the quality level. 
The combination of Higashi, Karp, and Ge do not teach a manufacturing time for the manufacture of the object is specified by the user
Kinoshita teaches a manufacturing time for the manufacture of the object is specified by the user ([0163] There are a process time and process accuracy as priority items. In this priority items, the user can select and set the process time or the process accuracy in advance)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Kinoshita’s teaching of a user specifying a manufacturing time . The combined teaching provides an expected result of an additive manufacturing method using beams for layer formation, and having a user input a specified manufacturing time. Therefore, one of ordinary skill in the art would be motivated to maximize the number of prints in the user specified manufacturing time. 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Higashi et al. (US20100233012A1, herein Higashi), in view of Karp et al.(US20180193955A1, herein Karp,  in further view of Kinoshita et al. (US20180017958A1, herein Kinoshita).

Regarding claim 10, the combination of Higashi and Karp teach  The method of claim 1, 
The combination of Higashi and Karp do not teach wherein a user only specifies a manufacturing time for the manufacture of the object and wherein a quality level to be expected for the object to be manufactured is output to the user which quality level would be obtained for a manufacture within the specified manufacturing time.
Kinoshita teaches wherein a user only specifies a manufacturing time for the manufacture of the object ([0163] There are a process time and process accuracy as priority items. In this priority items, the user can select and set the process time or the process accuracy in advance and wherein a quality level to be expected for the object to be manufactured is output to the user ([0135] Fig. 11 the table of the manufacturing process flow 40… the recipe, the process time, and the process accuracy as a column. A column of “recipe” includes the process method and the control parameter value as a further column [0052] The output unit 13 outputs the generated manufacturing process flow to the user on the screen) which quality level would be obtained for a manufacture within the specified manufacturing time ([0113] The generating unit 12 calculates the process time required for the process step based on the process method setting information 62 and the like according to the recipe of the process step of each of the group regions, [0135] Fig. 11 the table of the manufacturing process flow 40… the recipe, the process time, and the process accuracy as a column. A column of “recipe” includes the process method and the control parameter value as a further column.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Higashi’s teaching of an additive manufacturing method with the use of beams for layer formation with Kinoshita’s teaching of a user specifying a manufacturing time . The combined teaching provides an expected result of an additive manufacturing method using beams for layer formation, and having a user input a specified manufacturing time. Therefore, one of ordinary skill in the art would be motivated to maximize the number of prints in the user specified manufacturing time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Parkes (US20190265678) discloses a method for evaluating build orientations for additively manufacturing an object based on the user input.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:30pm - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117